Citation Nr: 1027829	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for hemorrhoids.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to October 
1987.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, granted service connection for 
hemorrhoids and assigned a noncompensable percent evaluation, 
effective March 8, 2007.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and probative evidence of record shows that the 
Veteran's service-connected hemorrhoids are not large or 
thrombotic, irreducible with excessive redundant tissue 
evidencing frequent recurrences, or productive of secondary 
anemia or fissures.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  In 
this case, the Veteran was provided a VCAA letter in April 2007 
which informed him of the evidence necessary to substantiate a 
claim for service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records and VA 
outpatient treatment records from June 1992 to April 2010.  The 
Veteran was also provided a VA examination in connection with his 
claim.  The VA examiner reviewed the Veteran's claims file, noted 
his medical history, and recorded pertinent examination findings.  
All obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file.  The 
Veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that his service-connected hemorrhoids 
warrant a compensable rating.  In his May 2009 substantive 
appeal, the Veteran explained that he has both internal and 
external hemorrhoids that have caused accidental bleeding for 
over twenty years.  He asserts that a 10 percent disability 
evaluation is warranted for his service-connected disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for his 
disability.  This matter is therefore to be distinguished from 
one in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was of 
record from the date the filing of the claim on which service 
connection was granted (or from other applicable effective date).  
See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the issuance 
of separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of time.  
Id.  Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Throughout the rating period on appeal, the Veteran has been 
assigned a 0 percent evaluation for his service-connected 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2009).  Under this criterion, whether external or internal, mild 
or moderate hemorrhoids warrant a zero percent rating.  
Hemorrhoids evidencing frequent recurrences that are large or 
thrombotic, irreducible, with excessive redundant tissue warrant 
a 10 percent rating.  Hemorrhoids with persistent bleeding and 
secondary anemia or fissures warrant a 20 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2009).  

After a review of the evidence of record, the Board finds that a 
compensable rating is not warranted for the Veteran's service-
connected hemorrhoids under Diagnostic Code 7336.  Although the 
Veteran complained of daily chronic hemorrhoidal bleeding at the 
November 2007 VA examination, there is no evidence of the 
hemorrhoids being large or thrombotic, with excessive redundant 
tissues.  In fact, a VA physician described the hemorrhoids as 
being "small" in a January 2008 endoscopic report, and the 
November 2007 VA examiner noted that the multiple external 
hemorrhoids present ranged anywhere from 0.2 x 0.2 to 0.45 x 0.45 
centimeters.  He further reported that there was no thrombosis or 
bleeding upon physical examination of the Veteran.  The Board 
acknowledges that the November 2007 VA examiner noted the 
presence of redundant tissue, but there is no objective evidence 
of record showing that the redundant tissue is "excessive."  
Additionally, there is no suggestion that he has become anemic 
due to persistent hemorrhoidal bleeding or that he has 
hemorrhoids with fissures.  While the Veteran has stated that he 
has large hemorrhoids and has mentioned that he experiences 
bleeding daily, the Veteran's hemorrhoids appear to be controlled 
and reduced by over-the-counter hemorrhoid ointment.  The Board 
finds that the Veteran's symptoms more closely approximate the 
mild and moderate symptoms described in the noncompensable rating 
evaluation than those symptoms required for a compensable rating 
under Diagnostic Code 7336.  
There is no contrary evidence of record suggesting that the 
Veteran's symptomatology associated with his service-connected 
hemorrhoids meet the criteria for a higher rating.  Thus, the 
Board finds that the criteria for a compensable evaluation have 
not been met.  The objective medical evidence of record does not 
show that the Veteran warrants a compensable evaluation; 
therefore, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson and Hart, 
supra.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  The Veteran has not required frequent 
hospitalization due to his hemorrhoids.  Moreover, marked 
interference with employment has not been shown.  In the absence 
of any additional factors, the RO's failure to consider or to 
refer this issue for consideration of an extraschedular rating 
was not prejudicial.  

The Veteran is deemed competent to describe symptoms such as 
pain, bleeding and the observable symptoms of a hemorrhoid.  
However, as a lay person he is not deemed competent to describe 
medical conditions such as thrombosis, anemia or fissures.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against a compensable evaluation 
for hemorrhoids.  Therefore, the benefit-of-the-doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to an initial compensable evaluation for hemorrhoids 
is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


